DETAILED ACTION
	The following is an examiner’s amendment in response to Applicant’s amendment filed on October 22, 2021 and interview held with Mr. Matthew Hohn on October 26, 2021.  Applicant’s October 22nd amendment amended claims 14, 16-19 and 22.  Currently Claims 1-3, 5-11, 13, 14 and 16-22 are pending an allowed, as amended, herein.  Claims 1, 14 and 19 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Objection to the Title in the previous office action is withdrawn in response to examiner’s amendment below.
	The 35 U.S.C. 101 rejection of claims 14, 16-18 and 22 in the previous office action is withdrawn in response to Applicant’s amendments filed October 26, 2021.

Response to Arguments
Applicant’s arguments, see Page 12, filed October 26, 2021, with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claims 14, 16-18 and 22 has been withdrawn. 




EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Matthew Hohn on October 26, 2021.  

Amendment to the Title:
Action Assignment Tracking using Natural Language Processing in Electronic Communication Applications

Amendment to the Claims:
	Claim 12 (canceled).



ALLOWANCE
	The following is a notice of allowance in response to Applicant’s amendment filed October 22, 2021 and the examiner’s amendment above.  Currently Claims 1-3, 5-11, 13, 14 and 16-22 are pending and allowed herein.  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

The closest prior art fail to teach or suggest either singularly or in combination a method and system comprising: a processing device; and a memory coupled to the processing device and storing instructions that, when executed by the processing device, cause the system to perform operations comprising: causing generation, via a graphical user interface of a collaboration application, of a first message in relation to a meeting, wherein the first message is an electronic message composed by a first user and the first message is directed to a second user; detecting a selection of a meeting assistant button on the graphical user interface; based on detecting the selection of the meeting assistant button, causing communication of the first message to a meeting completion engine; accessing, at the meeting completion engine, the first message , wherein the first message comprises a plurality of action items in a body portion of the first message; processing, by a natural language process of the meeting completion engine, the first message to identify a first action item and a first action item user associated with the first action item referenced in the first message; assigning the first action item to the first action item user; based on assigning the first action item to the first action item user, generating, by the meeting completion engine, supplemental content comprising a listing of an assignment of the first action item to the first action item user; identifying an attached file or a linked file associated with the first action item; generating an action tracking message based on incorporating the supplemental 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033.  The examiner can normally be reached on M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        no